Citation Nr: 0737999	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right wrist 
tumor, to include as secondary to a service-connected 
disability.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right ulna and radius fracture.

3.  Entitlement to a disability rating in excess of 20 
percent for sensory neuropathy of the right forearm.

4.  Entitlement to a disability rating in excess of 10 
percent for lateral femoral cutaneous neuropathy of the left 
lower extremity.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The issues of entitlement to service connection for a right 
wrist tumor, increased disability ratings for sensory 
neuropathy of the right forearm and lateral femoral cutaneous 
neuropathy of the left lower extremity and for TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of a right ulna and radius 
fracture are manifest by painful plantar flexion limited to 
10 degrees and painful dorsiflexion limited to 15 degrees, 
with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for musculoskeletal residuals of a right ulna and 
radius fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5214 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in March 2004 and April 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to increased disability ratings; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claims; and 
how the VA would assist him in developing his claim.  The 
April 2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for his claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
March 2004 VCAA notice was issued prior to the June 2004 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that his service-connected residuals of 
a right ulna and radius fracture are more severe than the 
current rating reflects.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of right ulna and radius fracture are 
currently rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under Diagnostic 
Code 5214 ankylosis of the wrist when in a favorable position 
in 20 degrees to 30 degrees of dorsiflexion warrants a 30 
percent rating when affecting the major extremity, as in this 
case.  With ankylosis in any other position, except 
favorable, a 40 percent rating is warranted when it affects 
the major extremity.  With unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation, 
a 50 percent rating is warranted when it affects the major 
extremity.

For VA purposes, full wrist dorsiflexion or extension is 0 to 
70 degrees.  Full wrist palmar flexion is 0 to 80 degrees.  
Full wrist ulnar deviation is 0 to 45 degrees.  Full wrist 
radial deviation is 0 to 20 degrees.  Full forearm pronation 
is from 0 to 80 degrees.  Full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I (2007).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of an affected joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Initially, the Board notes that other diagnostic codes for 
disabilities of the wrist and forearm provide for ratings 
greater than 30 percent.  However, there is no evidence of 
nonunion of the ulna and radius (Code 5210), impairment of 
either the ulna or radius with loss of bone substance or 
deformity (Codes 5211 and 5212), or of the hand being fixed 
in supination or hyperpronation (Code 5213).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

After carefully reviewing the evidence of the record, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the veteran's 
residuals of a right ulna and radius fracture under the 
rating criteria.  Despite the veteran's complaints of chronic 
severe pain and numbness in his right forearm, the objective 
medical evidence of record simply does not show right wrist 
ankylosis, whether favorable or unfavorable.  In this 
respect, the Board notes that the April 2004 VA examination 
report specifically noted that there was no objective 
evidence of ankylosis, deformity, angulation, malunion or 
nonunion in the right wrist.  However, the examiner did find 
evidence of painful motion and weakness.  Moreover, the 
December 2005 VA examination report shows right wrist 
dorsiflexion to 15 degrees and plantar flexion to 10 degrees, 
while radial and ulnar deviations were both limited by pain.  
The private and VA treatment records show no relevant 
complaints, findings or treatment.  Therefore, the Board 
finds that there is no objective evidence of unfavorable 
ankylosis of the right wrist to warrant a higher disability 
rating.  In reaching this determination, the Board has 
considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. 
Brown, supra., but for the reasons discussed above, finds 
that the 30 percent disability rating adequately considers 
and encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Accordingly, as the preponderance of the 
evidence of record is against the claim for an increased 
disability rating for residuals of a right ulna and radius 
fracture, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Moreover, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's residuals of a right ulna and radius fracture have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that his residuals of a right 
ulna and radius fracture result in marked interference with 
any employment.


ORDER

An increased disability rating for residuals of a right ulna 
and radius fracture is denied.


REMAND

Initially, the Board notes that in correspondence received in 
May 2006, the veteran filed a notice of disagreement (NOD) 
with the RO's February 2006 rating decision, specifically 
disagreeing with the determination's denial of service 
connection for a right wrist tumor.  The Board construes this 
as a timely-filed NOD with the February 2006 rating 
decision's denial of service connection for a right wrist 
tumor under 38 C.F.R. §§ 20.201, 20.202, 20.301.  The veteran 
has not been furnished a statement of the case that addresses 
this issue.  Therefore, the Board is required to remand the 
issue to the RO for issuance of a proper statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The veteran contends that his service-connected sensory 
neuropathy of the right forearm and lateral femoral cutaneous 
neuropathy of the left lower extremity are more severe than 
the current evaluations reflect.  A review of the claims 
files reveals that the April 2004 VA examiner, while noting 
the results of an earlier, 1997 VA neurological examination, 
did not undertake a contemporary neurological examination to 
assess the current severity of these service-connected 
disabilities.  Thus, the most recent medical evaluation of 
these disabilities was conducted more than 10 years ago.  The 
duty to assist the veteran requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board finds that a VA neurological examination is 
necessary to determine the current severity of the veteran's 
service-connected sensory neuropathy of the right forearm and 
lateral femoral cutaneous neuropathy of the left lower 
extremity, as the medical evidence is insufficient for the 
Board's adjudication of these issues.  

The Board notes that the veteran's most recent VA treatment 
records are dated in January 2006.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).  


The Board also finds that the veteran's claims for increased 
disability ratings for sensory neuropathy of the right 
forearm and for lateral femoral cutaneous neuropathy of the 
right forearm are inextricably intertwined with the issue of 
entitlement to TDIU and must be initially considered by the 
RO before further appellate action can be taken on the this 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the veteran's claims for increased disability 
ratings for sensory neuropathy of the right forearm, and for 
lateral femoral cutaneous neuropathy of the left lower 
extremity must be resolved prior to further appellate action 
on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issues of 
entitlement to service connection for a 
right wrist tumor, to include as 
secondary to service-connected 
disability.  The RO should return this 
issue to the Board only if the veteran 
files a timely substantive appeal.

2.  The RO should obtain any VA treatment 
records, dating from January 2006 to the 
present, and associate the records with 
the veteran's claims files.

3.  VA should schedule the veteran for a 
VA neurological examination to ascertain 
the nature, extent, and current severity 
of his sensory neuropathy of the right 
forearm and his lateral femoral cutaneous 
neuropathy of the left lower extremity.  
The claims files and a separate copy of 
this remand must be provided to the 
examiner for review.  Any indicated tests 
should be accomplished.  All symptoms of 
the service-connected disabilities should 
be described, and all clinical findings 
should be reported in detail.  The 
examiner should discuss whether the 
veteran's sensory neuropathy of the right 
forearm and lateral femoral cutaneous 
neuropathy of the left lower extremity 
more closely resemble a mild, moderate or 
severe incomplete paralysis.  A rationale 
should be provided for all opinions 
offered.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


